Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mische (2005/0014993) in view of Lund et al (WO 2013/096615). 
Mische discloses: an implant comprising an inflatable member (100) having an outer sheath (102) including a sidewall having an outer and inner surface that defines a lumen connected to a pump assembly (paragraph [0027]) to transfer fluid from a reservoir to the lumen of the inflatable member.  The implant includes many different embodiments that includes elements within the lumen, Figure 9 discloses particles (106) that are included within the lumen and extend between one portion of the inner surface to another portion of the inner surface, in fact extending entirely within the lumen to 
Lund et al discloses: an implant (paragraph [0008]), comprising: an inflatable member (paragraphs [008] and 11; figure 1, element 102); and a pump assembly (figure 1, element 104) configured to facilitate a transfer of a fluid from the reservoir (element 106) to the inflatable member, the inflatable member having a sidewall that defines a lumen (figure 2A - 12) and a porous structure (paragraph [0069]) disposed within the lumen to reduce the amount of fluid necessary or required to fill the device. 
Therefore a modification of Mische such that the particles (106) are substituted with the porous structure of Lund et al would have been obvious since this would have been the mere substitution of one well known element used within penile implants to minimize the amount of fluid necessary to inflate the device for another.  

With regard to claims 2 and 11, the “open-cell’ or porous material of Lund et al would inherently have a plurality of cavities and when inflated the fluid would inherently fill the plurality of cavities.

With regard to claim 3, Mische discloses that the inflatable member defines a longitudinal axis (Figure 9) and the porous material would extend along the axis of the inflatable member.

With regard to claim 4, the outer surface of the sidewall is smooth (Figure 9).

With regard to claims 5-10, the device operates in an inflated/deflated condition (abstract, inflatable members). The inflatable members extend in a longitudinally tubular shape (Figures).

With regard to claim 12, Lund et al discloses that it is well known to use end caps (118 and 120) with such penile implants.  Further Mische shows a cap (the proximal end 60 and 82 of the implant shown in the figures) such that a portion of the end cap is disposed within the lumen defined by the inner surface of the inflatable member. 

With regard to claim 14, Mische teaches the pump assembly (paragraph [0027]) wherein the pump transfers fluid from the reservoir to the inflatable members.

With regard to claim 15, Lund et al teaches the pump (104) includes a valve body and pump bulb member (Figure 1 shows pump 104 which includes both a valve body (inside) and a bulb member (ribbed end of the pump) which are well known types of bulb pumps in penile prosthesis devices.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791